Powell, J.
The beadnote states enough of the facts for an understanding of the case. The bond is an appearance bond. Tucker v. Moultrie, 122 Ga. 160 (4), 161 (50 S. E. 61). The words, “to abide the final order,” etc., operate to limit, not to extend the liability of the obligors. Eor instance, if the sentence had imposed a fine only, either directly or as an 'alternative to some other punishment, the bondsman could have discharged his liability either by the production of the prisoner or by paying the fine. The liability might be different if the condition of the bond were that the prisoner should appear and abide the sentence.
The prisoner having personally appeared and surrendered him*214self into custody for punishment in accordance with the sentence,, the bondsman was discharged from further liability. The other obligor, the prisoner, remains liable for the fine, and the city may yet collect it from him by any authorized method.

Judgment affirmed.